                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


FM PRODUCTS INC.,

                      Plaintiff,

               v.                                           Case No. 20-C-79

CLASSIC GEARS AND MACHINING INC.,
CGMI LLC, and
JEFFREY S. SCHMID,

                      Defendants.


   DECISION AND ORDER DENYING DEFENDANTS’ MOTION FOR SANCTIONS


       Plaintiff FM Products, Inc., brought this action against Defendants Classic Gears and

Machining, Inc. and/or CGMI, LLC (collectively CGMI), for breach of several contracts in the

form of three purchase orders for gun parts and a confidentiality agreement pertaining to one of

the parts. Plaintiff also asserted claims for promissory estoppel, unjust enrichment, copyright

infringement, and extortion against CGMI and asserted that Jeffrey Schmid and Lori Kuether, the

president and vice president of CGMI, respectively, are personally liable as to each of its claims.

Defendants moved for partial summary judgment seeking dismissal of the extortion claim and all

of the claims against the two corporate officers. On August 10, 2020, the court granted the motion

as to the extortion claim and as to all claims against Schmid and Kuether, with the exception of

the copyright claim against Schmid.

       This matter comes before the court on Defendants’ motion for sanctions pursuant to Rule

11 of the Federal Rules of Civil Procedure. Defendants assert that Plaintiff’s allegations and




         Case 1:20-cv-00079-WCG Filed 09/30/20 Page 1 of 3 Document 25
maintenance of the claims of extortion and personal liability of Schmid and Kuether are frivolous.

For the following reasons, Defendants’ motion will be denied.

       Rule 11 of the Federal Rules of Civil Procedure provides that an attorney who presents a

pleading to the court, “whether by signing, filing, submitting, or later advocating it,” certifies that

       (1) it is not being presented for any improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation;

       (2) the claims, defenses, and other legal contentions are warranted by existing law
           or by a nonfrivolous argument for extending, modifying, or reversing existing
           law or for establishing new law;

       (3) the factual contentions have evidentiary support or, if specifically so identified,
           will likely have evidentiary support after a reasonable opportunity for further
           investigation or discovery; and

       (4) the denials of factual contentions are warranted on the evidence or, if specifically
           so identified, are reasonably based on belief or a lack of information.

Fed. R. Civ. P. 11(b).

       The purpose of Rule 11 is to discourage baseless filings and to “streamline the

administration and procedure of the federal courts.” Cooter & Gell v. Hartmarx Corp., 496 U.S.

384, 393 (1990). It imposes a set of duties and “provides for an appropriate sanction to be imposed

if those duties are violated.” Novoselsky v. Zvunca, 324 F.R.D. 197, 202 (E.D. Wis. 2017).

Sanctions will be imposed “if counsel files a complaint with improper motives or without adequate

investigation.” Brunt v. Serv. Employees Int’l Union, 284 F.3d 715, 721 (7th Cir. 2002) (internal

quotation marks and citations omitted).        “An attorney cannot avoid sanctions by claiming

subjective good faith if a reasonable inquiry into the facts and law would have revealed the frivolity

of the position.” McGreal v. Vill. of Orland Park, 928 F.3d 556, 560 (7th Cir. 2019) (citation

omitted). In determining whether Rule 11 sanctions are warranted, the court “must undertake an

objective inquiry into whether the party or his counsel should have known that his position is



                                                  2

         Case 1:20-cv-00079-WCG Filed 09/30/20 Page 2 of 3 Document 25
groundless.” Cuna Mut. Ins. Soc. v. Office & Prof’l Employees Int’l Union, Local 39, 443 F.3d

556, 560 (7th Cir. 2006) (citation and quotation marks omitted). The Seventh Circuit has warned,

however, that “a court must take care not to penalize arguments for legal evolution,” Szabo Food

Service, Inc. v. Canteen Corp., 823 F.2d 1073, 1082 (7th Cir. 1987), and that “Rule 11 cannot be

allowed to thoroughly undermine zealous advocacy,” Kraemer v. Grant County, 892 F.2d 686,

690 (7th Cir. 1990).

       Although the court concluded that Plaintiff’s claims of extortion and claims against Schmid

and Kuether in their personal capacities should be dismissed in large part, the court finds that

Plaintiff’s claims were not frivolous or completely groundless such that sanctions are appropriate.

The circumstances presented here indicate that Plaintiff’s counsel engaged in a legal and factual

investigation into Plaintiff’s claim that Defendants violated Wis. Stat. § 943.30 and had a plausible

basis to believe that the law in this area was unsettled by the Wisconsin state courts. In addition,

Plaintiff established that he had a legitimate legal and factual basis for claiming Schmid and

Kuether were personally liable for the misconduct alleged, and Plaintiff raised non-frivolous

intentional tort claims against them. Though Plaintiff’s positions were ultimately unsuccessful,

they are not sanctionable under Rule 11, as the court is not persuaded that Plaintiff’s claims are

devoid of arguable merit. In sum, while summary judgment on these claims was appropriate, the

court finds Plaintiff’s maintenance of these claims was not frivolous.          For these reasons,

Defendants’ motion for Rule 11 sanctions (Dkt. No. 22) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 30th day of September, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 3

         Case 1:20-cv-00079-WCG Filed 09/30/20 Page 3 of 3 Document 25
